  Case: 2:20-cv-04892-ALM-CMV Doc #: 1 Filed: 09/18/20 Page: 1 of 3 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Hilda Gunter,                                :

       Plaintiff,                            :       Case No.:

       -vs-                                  :       Judge:

Dollar General dba Dolgen Midwest, LLC       :       Magistrate Judge:

       Defendant.                            :


                                   NOTICE OF REMOVAL
       Defendant Dolgen Midwest LLC hereby files this Notice of Removal, pursuant to 28

U.S.C. § 1441, with the United States District Court for the Southern District of Ohio, Eastern

Division. As grounds for removal, Defendant states as follows:

   1. This case was commenced and is now pending in the Common Pleas Court of Franklin

       County, designated as case number 2020 CV 005814 on the docket, a true and accurate

       copy of which is attached hereto as Exhibit A.

   2. The Complaint was filed on September 1, 2020. Defendant has not been served. Defendant

       filed an Answer on September 16, 2020. A true and accurate copy of the Answer is attached

       hereto as Exhibit B.

   3. At the time of Plaintiff’s commencement of this action, Plaintiff was a citizen of the State

       of Ohio.

   4. Dolgen Midwest, LLC, is a foreign corporation organized and existing under the laws of

       the State of Tennessee. It was, at the time of commencement of this action, and still is, a

       non-citizen, having its principal place of business in the State of Tennessee.
  Case: 2:20-cv-04892-ALM-CMV Doc #: 1 Filed: 09/18/20 Page: 2 of 3 PAGEID #: 2




   5. Thus, as between Plaintiff and the relevant Defendant, the controversy is wholly between

       citizens of different states.

   6. The United States District Court, pursuant to the provisions of 28 U.S.C. § 1332, has

       jurisdiction over this action because there is complete diversity, and, upon information and

       belief, the matter in controversy exceeds the sum of $75,000, exclusive of interest and

       costs.

   7. In this case, the undersigned counsel checked with Plaintiff’s counsel, who was unwilling

       to agree that the amount in controversy was less than $75,000. (See Exhibit A). And the

       Complaint, alleges that the Plaintiff hit her head, broke her left wrist and broke her right

       toe. Plaintiff is alleged to have suffered bodily injury, several which may be permanent,

       along with pain, mental anguish and emotional distress. She claims special damages

       including past, present and future medical expenses. Based upon what is pled in the

       Complaint, and Plaintiff’s counsel’s refusal to agree that the amount in controversy is less

       than $75,000, the jurisdictional amount has been met.

       8. This Notice is filed pursuant to 28 U.S.C. § 1441 within the time limits prescribed by

          28 U.S.C. § 1446(b).

       9. Defendant will give written notice of the filing of this notice as required by 28 U.S.C. §

          1446(d).

       WHEREFORE, Defendant Dolgen Midwest, LLC, provides notice that this action is

removed to the United States District Court for the Southern District of Ohio, Eastern Division,

pursuant to 28 U.S.C. §§ 1441 and 1446, and that the Common Pleas Court of Franklin County,

Ohio, shall proceed no further unless this case is remanded.
  Case: 2:20-cv-04892-ALM-CMV Doc #: 1 Filed: 09/18/20 Page: 3 of 3 PAGEID #: 3




                                         Respectfully submitted,


                                         /s/ Patrick Kasson
                                         Patrick Kasson (0055570)
                                         REMINGER CO., L.P.A.
                                         200 Civic Center Drive, Suite 800
                                         Columbus, Ohio 43215
                                         (614) 228-1311
                                         FAX: (614) 232-2410
                                         pkasson@reminger.com
                                         Counsel for Defendant



                             CERTIFICATE OF SERVICE

        I hereby certify a true and accurate copy of the foregoing document was served via
electronic mail on this 18th day of September 2020 upon:


Brian M. Garvine, Esq.
Law Office of Brian M. Garvine, LLC
5 E. Long Street, Suite 1100
Columbus, Ohio 43215
brian@garvinelaw.com
Attorney for Plaintiff

                                         /s/ Patrick Kasson
                                         Patrick Kasson (0055570)
